     Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 1 of 18




                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )           CRIMINAL ACTION NO.
                          )
         Plaintiff,       )           1:21-CR-00119-CJN
                          )
v.                        )
                          )           [Oral Argument Requested]
GARRET MILLER,            )
                          )
                          )
         Defendant.       )
                          )


  SUPPLEMENT TO MOTION TO DISMISS COUNT THREE OF THE
SUPERSEDING INDICTMENT FOR FAILURE TO STATE AN OFFENSE




                                      F. Clinton Broden
                                      Broden & Mickelsen
                                      2600 State Street
                                      Dallas, Texas 75204
                                      214-720-9552
                                      214-720-9594 (facsimile)
                                      clint@texascrimlaw.com

                                      Attorney for Defendant
                                      Garret Miller
          Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 2 of 18




                                          TABLE OF CONTENTS

                                                                                                                        Page

TABLE OF CONTENTS...........................................................................................2

CONGRESS’S ATTEMPTS IN 1979 AND 1981 TO OVERHAUL TITLE 18
RESOLVES THE QUESTION AS TO WHAT WAS MEANT BY THE TERM
“OFFICIAL PROCEEDING.”........................................................................................3

        1. 1979..................................................................................................................4

                  a. The Model for What Became Section 1512 is Proposed.......................4

                  b. The “Rosetta Stone” as to the Meaning of “Official Proceeding.”........8

                  c. The Origins of Section 1512(c)(2)- the “Residual Clause.”..................9

        2. 1981................................................................................................................11

                  a. Congress Again Attempts to Pass the Precursor to Section 1512........11

                  b. Senate Judiciary Committee Reports Provide Fuller Context.............13

        3. Congress Finally Passes Section 1512 in 1982.............................................15

        4. The Legislative History Strongly Supports Mr. Miller’s Position................16

CERTIFICATE OF SERVICE......................................................................................18




                                                               2
           Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 3 of 18




       In opposing Garret Miller’s Motion to Dismiss Count 3 for failure to state an

offense, the Government advances two essential arguments. First, the Government

asserts that the term “official proceeding” as used in 18 U.S.C. § 1515(a)(1)(B) is

textually clear, unambiguous, and was intended to incorporate the non-legal

definition of “proceeding.” Second, the Government claims that, if the term “official

proceeding” is narrowly construed and applies only to formal hearings, the Electoral

College certification constitutes such a “formal hearing” within the meaning of 18

U.S.C. § 1512(c)(2). Recently obtained legislative history related to these statutes

refutes the Government’s arguments.

   Congress’s Attempts in 1979 and 1981 to Overhaul Title 18 Resolves the
    Question as to What Was Meant by the Term “Official Proceeding.”

       The origins of Sections 1512 and 1515 lie in Congress’s attempt to streamline,

simplify, and reorganize the federal criminal code.             Actually, as Georgetown

University Law Professor Julie O’Sullivan observed, there is no federal criminal

“code,” i.e., “a comprehensive, thoughtful, and internally consistent system of

criminal law.”1 Instead, Congress has promulgated “a haphazard grab-bag of statutes

accumulated over 200 years[.]” Id. In 1979 and 1981, Congress made attempts to

reform and organize Title 18. Although unsuccessful, the proposed bills and Senate


       1
        Julie O’Sullivan, The Federal Criminal “Code” is a Disgrace: Obstruction Statutes as
Case Study, 96 J. Crim. L. & Criminology 643, 643-44 (2006).

                                              3
           Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 4 of 18




reports surrounding Congress’s efforts are highly educational as to the issue at hand:

What did Congress intend by using the term “official proceeding” when it passed

Sections 1512 and 1515 in 1982?

       1. 1979

               a. The Model for What Became Section 1512 is Proposed.

       In 1979, Senate Judiciary Chairman Ted Kennedy (D-MA) and minority

ranking member Sen. Strom Thurmond (R-SC) co-sponsored the Criminal Code

Reform Act of 1979, or Senate Bill 1722 (“S. 1722”). S. 1722 was Congress’s first

effort to reorganize federal criminal statutes2. Styled as a bill “[t]o codify, revise, and

reform title 18 of the United States Code,” id., S. 1722 is important to the instant case

as it appears to document Congress’s first attempt to pass what would later become

18 U.S.C. § 1512. The language of the 1979 bill and the accompanying Senate

Judiciary Committee report are, accordingly, informative.

       S. 1722 included a proposed a new obstruction of justice statute, § 1323 (“1979

legislation”), which provided:




       2
        “The Committee strongly believes that the time has come to create, for the first time
since the founding of our nation, a systematic, consistent, and comprehensive Federal criminal
code to replace the hodgepodge that now exists.” S. Rep. No. 96-553, at 5 (1979).

                                               4
 Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 5 of 18




§ 1323. Tampering With a Witness, Victim, or an Informant

(a) OFFENSE.—A person is guilty of an offense if he—

      (1) uses force, threat, intimidation, or deception with intent to—

            (A) influence the testimony of another person in an official
proceeding; or

             (B) cause or induce another person to—

                  (i) withhold testimony, or withhold a record,
document, or other object, from an official proceeding;

                 (ii) engage in conduct constituting an offense under
section 1325 (Tampering With Physical Evidence);

                    (iii) evade legal process summoning him to appear
as a witness, or to produce a record, document, or other object, in an
official proceeding; or
                    (iv) absent himself from an official proceeding to
which he has been summoned by legal process; or

           (C) hinder, delay, or prevent the communication to a law
enforcement officer of information relating to an offense or a possible
offense;

      (2) with intent to annoy, harm, or injure another person, hinders,
delays, prevents, or dissuades—

             (A) a witness or a victim from attending or testifying in an
official proceeding; or

            (B) a witness, victim, or a person acting on behalf of a
victim, from—

                   (i) making a report of an offense or a possible offense

                                   5
               Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 6 of 18




          to a judge, a law enforcement officer, a probation officer, or an officer
          of a correctional facility;

                             (ii) causing a criminal prosecution, or a parole or
          probation revocation proceeding, to be sought or instituted or assisting
          in such prosecution or proceeding; or

                             (iii) arresting, or causing or seeking the arrest of, a
          person in connection with an offense; or

                (3) does any other act with intent to influence improperly, or to
          obstruct or impair, the—

                           (A) administration of justice;

                      (B) administration of a law under which an official
          proceeding is being or may be conducted; or

                           (C) exercise of a legislative power of inquiry.3

That the 1979 legislation set forth above served as the model for what would later

become 18 U.S.C. § 1512 is clear for several reasons. Significantly, the 1979

legislation and Section 1512 have identical titles: “Tampering with a Witness,

Victim, or an Informant.”4 Additionally, the 1979 legislation, like Section 1512,

makes multiple references to the term “official proceeding.” Significantly, the 1979




          3
              Criminal Code Reform Act of 1979, S.B. 1722, 96th Cong. § 1323 (1979).
          4
              See Victim and Witness Protection Act of 1982, Pub. L. No. 97-291, § 2, 96 Stat. 1248
(1982).

                                                     6
           Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 7 of 18




legislation, like Section 1512, eliminated the “pending proceeding” requirement5.

       The most obvious proof of kinship between the two sections, however, is that

every portion of the current Section 1512 is taken from the 1979 legislation. Sections

1512(b)(1)-(3) and (d)(1)-(4), for instance, which passed as part of the original

Section 1512 in 1982, were respectively drawn from the 1979 bill’s subsections

(a)(1)(A)-(C) and (a)(2)(A)-(B). Section 1512(c)(1)’s text, the subject of the Arthur

Anderson case, was copied from a proposed 1979 evidence tampering statute (§

1325), which is cross-referenced in the 1979 legislation’s subsection (a)(1)(B)(ii)6.

Section 1512(c)(2), which was added to Section 1512 as part of Sarbanes-Oxley in

2002, bears a striking resemblance to the 1979 legislation’s “residual clause” found

in subsection (a)(3)7. In short, the statutory DNA of Section 1512 traces back to

Congress’s 1979 failed attempt to pass a new obstruction of justice statute within the

context of a sweeping overhaul of Title 18.




       5
         Criminal Code Reform Act of 1979, S.B. 1722, 96th Cong. § 1323(d)(1) (1979) (“It is
not a defense to a prosecution . . . that . . . an official proceeding was not pending or about to be
instituted[.]”).
       6
           Criminal Code Reform Act of 1979, S.B. 1722, 96th Cong. § 1325 (1979).
       7
        In addition to Section 1512’s subsections (b), (c), and (d), the 1979 legislation included a
separate proposed statute, § 1324, which covered acts of witness intimidation, which are now
codified in subsection (a) of Section 1512. Id., § 1324.

                                                  7
              Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 8 of 18




                    b. The “Rosetta Stone” as to the Meaning of “Official
                    Proceeding.”

          Unlike Sections 1512 and 1515, the 1979 legislation included a detailed

definition as to what Congress meant when it used the term “official proceeding” in

relation to obstruction of justice. Section 111 of the proposed 1979 legislation

defined, for purposes of § 1323, the term “official proceeding” as follows:


          ‘official proceeding’ means a proceeding convened pursuant to lawful
          authority, or a portion of such a proceeding, that is or may be heard
          before (a) a government branch or agency; or (b) a public servant who
          is authorized to take oaths, including a judge, a chairman or a Member
          of Congress authorized by a legislative committee or subcommittee, a
          bankruptcy judge, an administrative law judge, a hearing examiner, and
          a notary[.]8

As used in the 1979 legislation, the term “official proceeding” obviously applied to

administrative, judicial, and congressional hearings. Id. Instead of routine business,

an “official proceeding” was a “proceeding” that was “convened.” Id. When used in

a legal context and as a transitive verb, (i.e., “convene a proceeding”), “convened”

or “to convene” means “to summon before a tribunal,”9 “to order to appear before a




          8
              Criminal Code Reform Act of 1979, S.B. 1722, 96th Cong. § 111 (1979) (emphasis
added).
          9
              Convene, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 2001).

                                                   8
            Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 9 of 18




court of law, judge, tribunal, etc.,”10 or “to summon before a court of law.”11

       An “official proceeding,” moreover, was a proceeding “that is or may be

heard,” i.e., an event that involves a hearing. More telling, subsection (b) of the 1979

legislation, in the context of Congress, specifically referred to “a chairman” or

“Member of Congress” who is “authorized to take oaths” at “legislative committee

or subcommittee” hearings. Id. In short, the definition of “official proceeding” as

used in the template for what would three years later become Sections 1512 and

1515(a)(1)(B), completely validates the proposition that Congress intended the term

“official proceeding” as used in Section § 1515(a)(1)(B) to be limited to

congressional inquiry hearings.

                c. The Origins of Section 1512(c)(2)- the “Residual
                Clause.”

       Mr. Miller is charged under Section 1512’s “residual clause,” which makes it

a crime to “otherwise obstruct[], influence[], or impede[] any official proceeding, or

attempt[] to do so[.]” 18 U.S.C. § 1512(c)(2). Significantly, the 1979 legislation also

included a “residual clause,” § 1323(a)(3), which declared: “A person is guilty of an


       10
          Convene, COLLINS DICTIONARY OF LAW © (W.J. Stewart 2006) (definition used
in British English). The word “convene,” interestingly, is derived “from Latin convenîre to
assemble, from venîre to come.” Id.
       11
          Convene, WEBSTER’S NEW WORLD COLLEGE DICTIONARY (4th ed. 2010)
(definition used in American English).

                                              9
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 10 of 18




offense if he--. . .

      (3) does any other act with intent to influence improperly, or to obstruct
      or impair, the—

                (A) administration of justice;

            (B) administration of a law under which an official proceeding is
      being or may be conducted; or

                (C) exercise of a legislative power of inquiry.12

The 1979 legislation’s “residual clause” targeted obstructive acts aimed at hearings

(“administration of justice”), administrative hearings (“administration of law”), and

congressional inquiry hearings (“exercise of legislative power of inquiry”). Id.

Section 1512(c)(2), in comparison, targets obstructive acts aimed at “official

proceeding[s],” i.e., “a proceeding before a judge,” “a proceeding before the

Congress,” and “a proceeding before a Federal Government agency.” 18 U.S.C. §

1515(a)(1)(A)-(C). Considered in the context of the 1979 legislation’s detailed

definition of “official proceeding,” Congress clearly viewed the term “official

proceeding” as synonymous with the proceedings listed in the 1979 legislation’s

“residual clause.”

      Section 1512(c)(2) was not added to Section 1512 until 2002 when, without

fanfare or legislative history, it was inserted into the massive Sarbanes-Oxley


      12
           Criminal Code Reform Act of 1979, S.B. 1722, 96th Cong. § 1323(a)(3) (1979).

                                               10
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 11 of 18




legislation13. A textual comparison of residual clauses, however, demonstrates that

Section 1512(c)(2)’s origins lie in the 1979 legislation: (“does any other act” vs.

“otherwise”), (“obstruct” vs “obstructs”), (“impair” vs. “impedes”), (“influence

improperly” vs. “influences”). The 1979 legislation’s “residual clause” was clearly

limited to punishing obstructive acts related to Congress’s legislative power of

inquiry.

      2. 1981

                a. Congress Again Attempts to Pass the Precursor to
                Section 1512.

      In 1981, Congress again attempted a sweeping overhaul of Title 18 via the

Criminal Code Reform Act of 1981 (S. 1630), co-sponsored by Judiciary Committee

Chairman Strom Thurmond and ranking member Senator Joseph R. Biden. Like the

1979 legislation, the 1981 proposal included an identically titled and worded § 1323

(“1981 legislation”)14. The 1981 legislation, however, included a somewhat broader

definition for the term “official proceeding”:

      ‘official proceeding’ means a proceeding or inquiry, including an
      investigative proceeding or inquiry, convened or instituted pursuant to
      lawful authority, or a portion of such a proceeding or inquiry, that is or
      may be heard before or conducted by (a) a government branch or


      13
           Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745.
      14
           Criminal Code Reform Act of 1981, S.B. 1630, 97th Cong. § 1323 (1981).

                                                11
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 12 of 18




      agency, or (b) a public servant who is authorized to take oaths, including
      a judge, a chairman or a Member of Congress authorized by a legislative
      committee or subcommittee, a bankruptcy judge, an administrative law
      judge, a hearing examiner, and a notary[.]15

The 1981 legislation’s definition of “official proceeding” was expanded in two

important respects. First, instead of “proceeding[s],” the term now applied to “a

proceeding or inquiry.” As will be documented infra, this change suggests that

Congress was tracking language from 18 U.S.C. § 1505, which criminalizes

obstructive acts aimed at a “proceeding . . . before any department or agency of the

United States” or “any inquiry or investigation . . . being had by either House, or

any Committee of either House or any joint committee of the Congress[.]” 18 U.S.C.

§ 1505. Second, the broader definition now applied to ancillary “investigative

proceeding[s] or inquir[ies],” which confirms that the D.C. Circuit’s holding in Kelley

was correct. See United States v. Kelley, 36 F.3d 1118, 1127 (D.C. Cir. 1994)

(finding that the term “official proceeding” included an Inspector General

investigation of AID as the I.G. was empowered to “issue subpoenas and compel

sworn testimony in conjunction with an investigation of agency activities.”).

      A carbon copy of the 1979 legislation in every other respect, the 1981

legislation included an identical “residual clause,” which proscribed “any other act



      15
           Id., § 111.

                                          12
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 13 of 18




with intent to influence improperly, or to obstruct or impair, the (A) administration

of justice; (B) administration of a law under which an official proceeding is being or

may be conducted; or (C) exercise of a legislative power of inquiry.”16 Once again,

Congress intended for the “residual clause” to be limited to congressional inquiry

hearings.

                 b. Senate Judiciary Committee Reports Provide Fuller Context.

      The 1981 Senate Judiciary Committee report, importantly, detailed Congress’s

intent behind the “residual clause” in the 1981 legislation:

             Subsection (a)(3) [(the residual clause)] provides that a person is
      guilty of an offense if he “does any other act with intent to influence
      improperly, or to obstruct or impair,” the administration of justice, the
      administration of law under which an official proceeding is being
      conducted, or the exercise of a legislative power of inquiry.

            This provision is derived from the general residual clause at the
      end of 18 U.S.C. 1503 and 1505[.]17

Congress was quite explicit: The “residual clause” in the 1981 legislation was derived

from the residual clauses in §§ 1503 and 1505. The Senate report highlighted that the

“residual clause” was intended to proscribe “rare” types of obstructive conduct:

      In the Committee’s view . . . the purpose of preventing an obstruction
      or miscarriage of justice cannot fully be carried out by a simple


      16
           Id., § 1323(a)(3).
      17
           S. Rep. No. 97-307, at 351-52 (1981) (emphasis added).

                                                13
        Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 14 of 18




       enumeration of the commonly prosecuted obstruction offenses. There
       must also be protection against the rare type of conduct that is the
       product of the inventive criminal mind and which also thwarts justice.18

Notably, the residual clause was designed to punish conduct intended to “thwart[]

justice.” Congress intended, moreover, that the “residual clause” reach unique

fact-patterns involving obstructive conduct by those with “inventive criminal

mind[s],” and highlighted several examples in its report19. The Senate report further

recommended that courts interpret the residual clause “to cover conduct the function

of which is to tamper with a witness, victim, or informant in order to frustrate the

ends of justice.”20

       While neither the 1979 nor 1981 legislation became law, these bills obviously

served as the model for Section 1512. These unpassed bills had unanimous,

bipartisan support in the Senate Judiciary Committee.21 Significantly, the 1981

Senate report excerpts quoted above were copied verbatim from the original 1979


       18
            Id. (emphasis added).
       19
          The Senate report cited exotic scenarios not covered by §§ 1503 and 1505, such as a
criminal defendant who had “an unnecessary abdominal operation” to cause a mistrial, a con
artist who plied an “illiterate estate administrator with liquor” in order to obtain documents to use
to dismiss a civil suit, and a defendant who attempted to discredit a witness by planting “an
illegal bottle of liquor” at the witness’s home. Id. at 352-53.
       20
            Id. at 353 (emphasis added).
       21
         The 1979 and 1981 bills were sponsored by a diverse and respected bipartisan
cross-section of the Senate, including Senators Kennedy, Thurmond, Biden, Hatch, Dole,
DeConcini, Laxalt, East, Denton, and Specter.

                                                 14
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 15 of 18




Senate Judiciary report regarding § 1323, which was authored by the Chief Counsel

to the Senate Judiciary Committee, Stephen Breyer.22

      3. Congress Finally Passes Section 1512 in 1982.

      In 1982, after changes were made through the legislative process, Section 1512

was enacted into law as “The Victim and Witness Protection Act of 1982.” The

original Senate version of this bill, S. 2420, eliminated the explanatory definition of

“official proceeding” included in the 1979 and 1981 legislation in favor of the current

definition as        set   forth   in Section        1515. The     proposed     Senate       bill

also—again--included a “residual clause”:

      Whoever--. . .

      3) with intent corruptly, or by threats of force, or by any threatening
      letter or communication, influences, obstructs, impedes, or attempts to
      corruptly, or by threats of force, or by threatening letter or
      communications. influences, obstructs, impedes the—

                (A) enforcement and prosecution of federal law;

            (B) administration of a law under which an official proceeding is
      being or may be conducted; or

            (C) exercise of a Federal legislative power of inquiry, shall be
      punished as provided in subsection (b).23



      22
           S. Rep. No. 96-553, at 327-331 (1979).
      23
           The Omnibus Victims Protection Act of 1982, S.B. 2420, 97th Cong. § 1512(a)(3).

                                                15
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 16 of 18




The 1982 Senate report accompanying S. 2420 reiterated that its proposed “residual

clause” was derived from Sections 1503 and 1505:

      Subsection (a) (3) . . . refer[s] to the "enforcement and prosecution of
      federal law" [and] is designed to carry forward the basic coverage in 18
      U.S.C. 1503. The latter two branches of the subsection, referring to the
      "administration of a law under which an official proceeding is being
      conducted" and to the "exercise of a legislative power of inquiry," are
      designed to continue the general scope of the final paragraphs of 18
      U.S.C. 1505.24

      4. The Legislative History Strongly Supports Mr. Miller’s Position.

      Three conclusions can be drawn from analyzing the legislative history derived

from the 1979, 1981, and 1982 bills and reports. First, the term “official proceeding,”

defined in detail in the 1979 and 1981 bills, was intended by Congress to apply to

judicial, administrative, and congressional hearings and their ancillary investigations.

      Second, Congress, in three different iterations of the precursor to Section

1512(c)(2), clearly intended the “residual clause” to, in the words of the 1982 Senate

report, “carry forward the basic coverage” of Sections 1503 and 150525.

      Third, Congress intended the “residual clause” to be “broad,” but only in the

sense that it would reach unique criminal obstruction scenarios that were designed to




      24
           S. Rep. No. 97-532, at 18-19 (1982) (emphasis added).
      25
           Id. at 19.

                                                16
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 17 of 18




“thwart,” “frustrate,” or cause a “miscarriage” of “justice.”26

      Finally, and most telling, not one iota of the unpassed, proposed bills that were

the model for Sections 1512 and 1515, nor three detailed Senate Judiciary Committee

reports, support the Government’s position that Section 1512(c)(2) was intended to

apply to the act of obstructing Congress outside of the context of inquiry hearings and

related ancillary investigations.

                                                        Respectfully submitted,


                                                        /s/ F. Clinton Broden
                                                        F. Clinton Broden
                                                        Broden & Mickelsen
                                                        2600 State Street
                                                        Dallas, Texas 75204
                                                        214-720-9552
                                                        214-720-9594 (facsimile)
                                                        clint@texascrimlaw.com

                                                        Attorney for Defendant
                                                        Garret Miller




      26
           S. Rep. No. 97-307, at 352-53 (1981).

                                                   17
       Case 1:21-cr-00119-CJN Document 47 Filed 09/09/21 Page 18 of 18




                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that, on September 9, 2021 I caused a copy of the

above document to be served by electronic means on:

      Elizabeth C. Kelley
      United States Attorney's Office
      555 4th Street, N.W.
      Washington, DC 20350


                                                    /s/ F. Clinton Broden
                                                    F. Clinton Broden




                                         18
